Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154868 & (11)(30)(38)(47)(48)                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  DONALD J. TRUMP,                                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                            Joan L. Larsen,
                                                                                                                      Justices

  v                                                                 SC: 154868
                                                                    COA: 335958
  BOARD OF STATE CANVASSERS and
  DIRECTOR OF ELECTIONS,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motions for immediate consideration, to supplement,
  and for pro hac vice admission are GRANTED. The application for leave to appeal prior
  to decision by the Court of Appeals is considered, and it is DENIED as moot. The Court
  of Appeals issued the writ of mandamus on December 6, 2016, retaining jurisdiction.
  There is no further relief available to this appellant from this Court at this time.

        YOUNG, C.J., and LARSEN, J., not participating.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2016
         t1209
                                                                               Clerk